UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                              Before
                                  BERGER, MULLIGAN, BURTON
                                     Appellate Military Judges

                             UNITED STATES, Appellee
                                           v.
                       Sergeant First Class JAMES E. HOPKINS
                            United States Army, Appellant

                                          ARMY 20140913

      Headquarters, U.S. Army Fires Center of Excellence and Fort Sill (trial)
              Headquarters, U.S. Army Combined Arms Center and
                        Fort Leavenworth (DuBay hearing)
                  Jeffery R. Nance, Military Judge (arraignment)
                  Charles L. Pritchard, Jr., Military Judge (trial)
                 J. Harper Cook, Military Judge (DuBay hearing)
               Colonel David E. Mendelson, Staff Judge Advocate

For Appellant: Captain Heather L. Tregle, JA; Captain Joshua G. Grubaugh, JA (on
brief); Captain Katherine L. DePaul, JA; William E. Cassara, Esquire (on
supplemental brief and supplemental reply brief following a DuBay Hearing);
Lieutenant Colonel Christopher D. Carrier, JA; William E. Cassara, Esquire (on
brief in response to specified issues upon reconsideration).

For Appellee: Major Daniel D. Derner, JA (on brief); Colonel Mark H. Sydenham,
JA; Lieutenant Colonel A.G. Courie III, JA; Major Melissa Dasgupta Smith, JA;
Captain Jennifer A. Donahue, JA (on supplemental brief following a DuBay
Hearing); Lieutenant Colonel Eric K. Stafford, JA; Captain Austin L. Fenwick, JA;
Captain KJ Harris, JA; Captain Joshua Banister, JA (on brief in response to specified
issues upon reconsideration); Lieutenant Colonel Eric K. Stafford, JA, Captain
Austin L. Fenwick, JA (on reply brief in response to specified issues upon
reconsideration).
                                             25 May 2018
         ------------------------------------------------------------------------------------------
         MEMORANDUM OPINION UPON RECONSIDERATION AFTER REMAND
         ------------------------------------------------------------------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

BURTON, Senior Judge:
      The government charged appellant with committing various forms of sexual
misconduct against his two step-daughters, ZJEH and CBV, spanning from 2008 to
2013. A military judge sitting as a general court-martial convicted appellant,
HOPKINS—ARMY 20140913

contrary to his pleas, of rape of a child, sexual assault, indecent act, sexual assault
of a child, two specifications of sexual abuse of a child, wrongfully providing
alcohol to a minor, and obstructing justice in violation of Articles 120, 120b, and
134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 920, 920b, 934. The
military judge found appellant not guilty, in accordance with his pleas, of one
specification each of producing and possessing child pornography in violation of
Article 134, UCMJ. The military judge sentenced appellant to a dishonorable
discharge, confinement for forty-two years, and reduction to the grade of E-1. The
convening authority approved forty-one years and ten months confinement but
otherwise approved the findings and sentence as adjudged.

       This case is before us on remand to address whether appellant was denied
effective assistance of counsel and to “complete [our] Article 66(c), UCMJ, review.”
United States v. Hopkins, ARMY 20140913 (C.A.A.F. 5 May 2016) (order). In our
view, “completing” our statutory obligation requires a plenary review. See United
States v. Swift, 76 M.J. 210, 216 (C.A.A.F. 2017). We issued a decision in the case
addressing ineffective assistance of counsel and United States v. Hills, 75 M.J. 350
(C.A.A.F. 2016), propensity error. United States v. Hopkins, ARMY 20140913,
2017 CCA Lexis 431 (Army Ct. Crim. App. 26 June 2017) (summ. disp. on remand).
Appellant asks us to reconsider this decision with respect to our analysis of
appellant’s ineffective assistance of counsel claim, to evaluate the case pursuant to
our superior court’s decision in United States v. Hukill, 76 M.J. 219 (C.A.A.F.
2017), and to address whether the search and seizure of items at appellant’s off-post
residence was supported by probable cause. We fully adopt our previous decision
with respect to appellant’s ineffective assistance of counsel claim, grant relief with
respect to several specifications affected by the Hills and Hukill error, and determine
the search of appellant’s residence complied with the Fourth Amendment.

                                   BACKGROUND

      The crimes appellant was convicted of committing against his two step-
daughters included: digitally penetrating both girls’ genitalia on separate
occasions 1; plying ZJEH and her friend JA with alcohol 2 as a means of facilitating


1
  In Charge I, Specification 1, appellant was charged with rape of a child by digitally
penetrating ZJEH’s genital opening with his finger when she was approximately ten
to eleven years old. In Charge I, Specification 2, appellant was charged with sexual
assault against CBV by digitally penetrating her vulva when she was seventeen.
2
 In Charge III, Specification 3, appellant was charged with wrongfully providing
alcohol to both JA and ZJEH when they were respectively fifteen and fourteen years
old.




                                            2
HOPKINS—ARMY 20140913

another digital penetration of ZJEH’s vulva with his finger 3; committing lewd acts
against both ZJEH and her friend JA 4; and surreptitiously video recording each of
his step-daughters naked in the bathroom 5.

       The allegations against appellant arose approximately six months after
appellant moved out of his marital home and filed for divorce against the girls’
mother, BL. In June 2013, BL moved into appellant’s new residence in an attempt
to reconcile. While BL was alone at the residence she found pictures on appellant’s
Dell computer of appellant molesting her daughter ZJEH while ZJEH appeared to be
asleep. 6 BL left the residence to confront appellant in person, but failed to secure
the computer. While on the way to see appellant, she called him on the phone and
confronted him. BL testified appellant stated “he didn’t remember doing it, that he
must have been drunk.” She later returned to the residence to secure the computer
and appellant was sitting on the front porch. He informed her “he had gotten rid of
the computer, that it was destroyed as well as the SIM card.” She entered the
residence and the computer was gone. 7



3
 In Charge II, Specification 1, appellant was charged with sexual assault of a child
against ZJEH by digitally penetrating her vulva with his finger when she was
approximately fourteen years old.
4
  In Charge II, Specification 2, appellant was charged with sexual abuse of a child by
asking ZJEH, who was approximately fourteen years old, to take nude photographs
of herself and provide them to him. In Charge II, Specification 3, appellant was
charged with sexual abuse of a child by telling JA, who was approximately fifteen
years old, she was jail bait and stating the two of them could have sexual intercourse
together.
5
  Appellant separately video-recorded CBV and ZJEH naked in the bathroom. In
Charge I, Specification 3, appellant was charged with an indecent act by video
recording the genitalia, breasts, and buttocks of CBV. The recordings also formed
the basis for Charge III, Specifications 1 and 2, where appellant was respectively
charged with producing and possessing child pornography resulting from three
video-recordings of CBV and one video-recording of ZJEH. Appellant was acquitted
of the child pornography charges.
6
 The government used BL’s testimony regarding the existence of these photographs
as uncharged Military Rule of Evidence [Mil. R. Evid.] 413 misconduct.
7
 In the Specification of The Additional Charge appellant was charged with
obstructing justice by destroying a DELL computer.




                                          3
HOPKINS—ARMY 20140913

                                  LAW AND ANALYSIS

                       A. The Erroneous Use of Propensity Evidence

       It is constitutional error to allow evidence of charged offenses to establish an
appellant’s propensity to commit other charged offenses. See United States v.
Guardado, 77 M.J. 90, 93 (C.A.A.F. 2017); Hukill, 76 M.J. at 220; Hills, 75 M.J. at
352. Here, the military judge granted the government’s motion to use uncharged
and charged misconduct as propensity evidence. The uncharged misconduct ruling
was, and remains, uncontested by the parties. The defense counsel at trial preserved
the issue as to the charged misconduct and appellant asserts error on appeal. The
military judge detailed which offenses could be used as propensity evidence for
other specific offenses. The military judge’s ruling is represented in the following
diagram:
                                                       Entirely Unaffected Charges:
                                                       Ch. III, Sp. 3 – Wrongfully Providing Alcohol
                                                       The Add. Ch., the Sp. – Obstructing Justice
       Ch. I, Sp. 2
       Sex Assault
         Digital
      Penetration of
          CBV                                                   Ch. II, Sp. 3
       (17 yrs old)            413                          Sexual Abuse of Child
                            Propensity                   Statement of Jailbait and Sex
                                                                    to JA
                                                                 (15 yrs old)

                                                                    414
                                                                 Propensity
                                            Ch. II, Sp. 1                          Ch. II, Sp. 2
                                         Sex Assault of Child                  Sexual Abuse of Child
    413                                   Digital Penetration                  Request of Nude Pics
 Propensity                                    of ZJEH                                of ZJEH
                                             (14 yrs old)                          (14 yrs old)



                            413
                         Propensity
      Ch. I, Sp. 3
      Indecent Act                               414
         Video                                Propensity
      Recording of                                                 414                  Ch. I, Sp. 1
          CBV                                                   Propensity            Rape of Child
                                                                                   Digital Penetration of
                               Uncharged Misconduct                                ZJEH (10-11 yrs old)
                            Testimony of BL saw pictures
                            of appellant grabbing ZJEH’s
                             breast and his finger on her                414
                           genitals while ZJEH was asleep             Propensity
                                (Less than 15 yrs old)




                                                   4
HOPKINS—ARMY 20140913

       Of considerable note, Specification 1 of Charge I, the digital penetration of
ZJEH’s genital opening when she was approximately ten or eleven years old could
not be used for any propensity purposes and remained unaffected by propensity
evidence from any other charged offense, although it was affected by the
unchallenged and uncharged propensity evidence. Furthermore, Specification 3 of
Charge III, wrongfully providing alcohol to ZJEH and JA, and the Specification of
The Additional Charge, obstructing justice, were entirely unaffected by any
propensity ruling.

       The error, here, was preserved and is of constitutional dimensions. Hukill, 76
M.J. at 221. The only remaining question is whether the error was harmless beyond
a reasonable doubt with respect to each of the affected specifications. Id. An error
“is not harmless beyond a reasonable doubt when there is a reasonable possibility
that the error complained of might have contributed to the conviction.” Id. (internal
citations omitted).

       In Guardado, the Court of Appeals for the Armed Forces (CAAF) did “not
disturb [this court’s] finding that [the victim]’s testimony was credible” yet found
“the lack of supporting evidence ma[de] it difficult to be certain that [MSG
Guardado] was convicted [] on the strength of the evidence alone.” 77 M.J. at 94.
The evidence against MSG Guardado consisted solely of the testimony of his
accusers. Id. The court was not convinced that the erroneous propensity instruction
played no role in MSG Guardado’s conviction and was unable to conclude the
erroneous instruction was harmless. Id. at 95.

       In Hukill, the CAAF assessed prejudice by looking at the underlying evidence
supporting the government’s charge. 76 M.J. at 223. The Court found “the
government’s case was based entirely on the testimony of the victims and the alleged
confession from [SPC] Hukill to his fiancée that he had been unfaithful, all of which
[SPC] Hukill denied. No other evidence was offered.” Id. On these facts, the
CAAF found, “the Government failed to prove there was no reasonable possibility
that the error contributed to the verdict.” Id.

       Similarly, in United States v. Hills, there was “no eyewitness testimony other
than the allegations of the accuser” and “there was no conclusive physical
evidence.” 75 M.J. at 358. As such, the CAAF held there was no way to know
whether the erroneous instructions “tipped the balance in the members’ ultimate
determination.” Id.

      In contrast, our superior court has found no prejudice for a Hills error and
summarily affirmed convictions where evidence included independent eyewitness
testimony and incriminating admissions by an appellant. See United States v. Moore,
77 M.J. 198 (C.A.A.F. 2018); United States v. Luna, 77 M.J. 198 (C.A.A.F. 2018).




                                          5
HOPKINS—ARMY 20140913

       Here, our 26 June 2017 decision rested almost exclusively on the compelling
and detailed nature of the testimony of appellant’s accusers. For each of the
affected charges, we relied heavily on the military judge finding ZJEH to be a
credible witness with respect to the unaffected charge of Specification 1 of Charge I
and that uncharged propensity evidence was properly admitted against appellant.

       Yet, the credibility of the accusers in Guardado was not enough to render the
erroneous propensity evidence harmless. 77 M.J. at 94. Here, the uncharged
propensity evidence itself consisted solely of the testimony of BL, appellant’s ex-
wife, who did not witness the actual uncharged acts, but rather testified she saw
evidence of the acts on appellant’s computer. The digital evidence itself of the
uncharged acts was never entered into evidence, as it was never found. We are
mindful that this testimony is similar in nature to the alleged confession SPC Hukill
made to his fiancée about being unfaithful. Hukill, 76 M.J. at 223. In both cases,
the evidence consisted solely of testimony without any supporting physical evidence,
and in both instances each appellant took the stand and disavowed not only the
accusations, but the averred admissions.

       As such we are not convinced the erroneous use of propensity evidence played
no role in appellant’s convictions with respect to Specification 2 of Charge I and
Charge II and its specifications. We provide appropriate relief in our decretal
paragraph below. Specification 1 of Charge I, Specification 3 of Charge III and the
Specification of The Additional Charge were entirely unaffected by an improper use
of propensity evidence.

       Here, the sole specification affected by the Hills error that was supported by
physical or documentary evidence was Specification 3 of Charge I. This
specification was supported by the digital evidence of the videos contained on Pros.
Ex. 13. This is the type of evidence where we could rest assured that an erroneous
propensity instruction did not contribute to the verdict. However, appellant
additionally challenges the search and seizure that recovered this evidence.

                B. The Video Evidence of Specification 3 of Charge I

       In pretrial motions practice, trial defense counsel preserved challenges to the
underlying video evidence supporting Specification 3 of Charge I, asserting the
search of appellant’s residence was unsupported by probable cause and lacked
particularity in violation of the Fourth Amendment. We hold the Federal Magistrate
Judge had a substantial basis for finding probable cause and the warrant was not
overbroad.




                                          6
HOPKINS—ARMY 20140913

                   1. The Fourth Amendment and Probable Cause

       The Fourth Amendment requires a search warrant be supported by probable
cause. U.S. Const. amend. IV. Probable cause requires a sufficient nexus between
the alleged crime and the item to be seized. United States v. Nieto, 76 M.J. 101, 106
(C.A.A.F. 2017) (citing United States v. Rogers, 67 M.J. 162, 166 (C.A.A.F. 2009);
United States v. Gallo, 55 M.J. 418, 421 (C.A.A.F. 2001)). “The question of nexus
focuses on whether there was a ‘fair probability’ that contraband or evidence of a
crime will be found in a particular place.” United States v. Clayton, 68 M.J. 419,
424 (C.A.A.F. 2010) (quoting United States v. Leedy, 65 M.J. 208, 213 (C.A.A.F.
2007). “A nexus may be inferred from the facts and circumstances of a particular
case, including the type of crime, the nature of the items sought, and reasonable
inferences about where evidence is likely to be kept.” Nieto, 76 M.J. at 106 (internal
quotations omitted).

        We review a military judge’s denial of a motion to suppress for an abuse of
discretion and consider the evidence in the light most favorable to the prevailing
party. United States v. Eppes, 2018 CAAF LEXIS 202, *9 (C.A.A.F. 2018). This
court gives “‘great deference’ to [a] magistrate’s probable cause determination
because of ‘the Fourth Amendment’s strong preference for searches conducted
pursuant to a warrant.’” Nieto, 76 M.J. at 105 (quoting Illinois v. Gates, 462 U.S.
213, 236 (1983)). This court will uphold a military judge’s ruling to deny a
suppression motion where the magistrate had a substantial basis for concluding
probable cause existed. Eppes, 2018 CAAF LEXIS 202, at *12, *14 (citing Nieto,
76 M.J. at 105). “A substantial basis exists ‘when based on the totality of the
circumstances, a common-sense judgment would lead to the conclusion that there is
a fair probability that evidence of a crime will be found at the identified location.’”
Id. at *12 (quoting Nieto, 76 M.J. at 105 (quoting Gates, 462 U.S. at 238)).

       Nieto is a case in which the CAAF held a military magistrate did not have a
substantial basis to determine probable cause existed to search a laptop. 76 M.J. at
103. In Nieto, law enforcement suspected SPC Nieto of using his cell phone to
surreptitiously record other male soldiers while they used the toilet on a Forward
Operating Base. Id. at 104. Two non-commissioned officers looked through SPC
Nieto’s phone and did not find any photographs or videos. Id. at 103. During the
course of the investigation “somebody” had seen a cell phone and laptop on SPC
Nieto’s bunk. Id. Law enforcement sought a search authorization to search and
seize this cell phone and laptop. Id. In support of the search authorization a special
agent submitted a sworn statement from one of the latrine victims, an affidavit
concerning the investigation, and met in-person with the magistrate. Id. at 104. The
sworn statement and the affidavit made no mention of a laptop computer. Id.
During the in-person meeting with the magistrate the special agent informed the
magistrate of his knowledge that Soldiers “normally” store photos taken with their




                                           7
HOPKINS—ARMY 20140913

phones on their laptops. Id. However, the agent did not provide any details about
any laptop SPC Nieto may have owned. Id.

        The CAAF held the military magistrate did not have a substantial basis to find
probable cause to search SPC Nieto’s laptop and the generalized profile about how
soldiers “normally” store images was “technologically outdated.” Id. at 107-08.
The CAAF concluded “at a minimum—there needed to be some additional showing
such as the fact that [SPC Nieto] actually downloaded images (illicit or otherwise)
from his cell phone to his laptop, stored images on his laptop, or transmitted images
from his laptop. And yet, there was no such showing in [SPC Nieto’s] case.” Id. at
107. The CAAF noted that even SPC Nieto’s ownership of a laptop was predicated
on suspect information as the agent could not explain how he learned of the laptop.
Id. at 108, n.4. In a footnote, the CAAF warned against “providing law enforcement
with broad authority to search and seize all of an accused’s electronic devices and
electronic media merely because the accused used a cell phone in furtherance of a
crime,” stating such a generalized proposition would “run counter to the principle
that law enforcement officials must provide specific and particular information in
order for a magistrate to determine [probable cause].” Id. at 108, n.5.

       In contrast, Eppes is a case in which the CAAF held a civilian judge did have
a substantial basis to determine evidence of fraud against the government would
probably be recovered on a computer in Capt. Eppes’ home. 2018 CAAF LEXIS
202, at *14. The civilian judge authorized the search of Capt. Eppes’ home and his
“computer hardware, computer software and digital media (e.g., computer
equipment, digital storage devices, cameras, photographs, etc.) . . .” Id. at *5. The
affidavit supporting the warrant asserted Capt. Eppes had submitted numerous false
documents to various individuals to include false claims made to a hotel’s personnel
via email. Id. at *14-15. The affidavit also asserted Capt. Eppes had previously
engaged in similar misconduct involving fraud and Capt. Eppes was a law
enforcement official. Id. at 15.

       The CAAF held, “[t]he fact that the affidavit stated [Capt. Eppes] had used
email to communicate with the hotel personnel raised a reasonable inference [Capt.
Eppes] probably used a computer or other digital device or media as an
instrumentality to pursue the suspected fraudulent scheme.” Id. The CAAF held it
was a reasonable inference that evidence of the criminal conduct probably resided on
such devices and that because of Capt. Eppes’ law enforcement background it was a
reasonable inference that such devices would be found at his residence rather than a
shared workspace or government computer. Id. The CAAF specifically cautioned,
“[w]ithout some other incriminating facts, a search authority cannot reasonably infer
that the average servicemember is more likely to store evidence of criminality on his
home computer than on his work computer.” Id. at 16, n.5.




                                          8
HOPKINS—ARMY 20140913

       a. Ms. BL’s Discovery of the Crimes and Report to Law Enforcement

       It was late June when Ms. BL discovered approximately fifteen photographs
of appellant molesting her daughter, ZJEH, on appellant’s computer in his new
residence. After discussing the photographs with both of her daughters, Ms. BL
reported appellant to the local police department on 12 July 2013. On 11 September
2013, Ms. BL gave a sworn statement to U.S. Army Criminal Investigation
Command (CID) special agents, informing them the computer was a Dell tower
attached to the TV in the entertainment center of appellant’s living room and it may
have been black and gray. She also informed them appellant told her in June he had
destroyed both the computer and the SIM card to his phone when she confronted
him. She stated she went into the house that night in June and the computer was
gone. Reflecting on appellant’s comment she indicated that appellant did not have
time to destroy the items that evening, but she was certain the items were gone now
in mid-September. She informed investigators that the phone appellant used when
she confronted him was a black Droid, possibly a Razor, and that she gave the
iPhone she used that evening back to appellant because she was no longer on his
phone plan.

             b. The Information Included in the Affidavit and Warrant

       On 25 September 2013, CID sought a search warrant of appellant’s off-post
residence from a Federal Magistrate Judge in the Western District of Oklahoma. The
affidavit supporting the warrant stated that the CID agent requesting the warrant had
served since July 2012 as an agent, had participated in numerous criminal
investigations, and had attended the Special Victims Unit Investigative Course and
Child Abuse and Prevention Techniques Course. It stated appellant was suspected of
committing sexual misconduct with minors to include producing child pornography.
In pertinent part it stated:

             3. On July 12, 2013, Ms. [BL] reported the above
             allegations to Lawton Police Department, Lawton, OK
             (LPD). Ms. [BL] was initially interviewed by Lawton
             Police and later interviewed by this office on September
             11, 2013, wherein she stated sometime in late June, 2013,
             she was looking through old photographs on [appellant’s]
             computer when she ran across a folder labeled "Z". Ms.
             [BL] stated the folder contained approximately 15
             photographs of [ZJEH], who appeared to be drunk and
             passed out on [appellant’s] couch. Ms. [BL] stated the
             pictures appeared to be taken from [appellant’s] cell phone
             and she recognized his hand in them. Ms. [BL] stated
             some of the photographs depicted [appellant’s] hand
             lifting [ZJEH’s] shirt and fondling her breasts. Other



                                         9
HOPKINS—ARMY 20140913

             photographs depicted [appellant’s] hand pulling [ZJEH’s]
             shorts and underwear down, exposing her genital area.
             Ms. [BL] stated she left the residence to confront
             [appellant], ·but couldn’t wait and decided to text him
             instead, asking, “What the hell is going on with pictures of
             [ZJEH] on your computer?” Ms. [BL] stated he told her
             through text message that he didn't remember taking the
             pictures and he must have been drunk. [Appellant] also
             told her that he was disgusted with himself and he didn't
             know why he would do that.

             4. Ms. [BL] further stated she went back to [appellant’s]
             residence to take the computer to the police but
             [appellant] arrived before she did and said he “destroyed”
             the computer and the SIM card from his phone. Ms. [BL]
             later asked [ZJEH] if [appellant] ever touched her
             inappropriately and both [ZJEH] and [CBV] disclosed to
             her at that time that [appellant] had molested them.

       The affidavit stated that MS. BL gave her cell phone back to appellant at the
end of July 2013. It summarized interviews conducted with ZJEH and CBV
regarding the sexual molestation appellant committed against each of them. The
summaries included details that appellant used his cell phone to text sexual
comments to both ZJEH and her friend JA. Lastly, the affidavit included a statement
that “[b]ased on [the agent’s] training and experience as a CID Special Agent,
suspects treat their child pornographic media as prized possessions and rarely delete
or destroy the media.”

       The affidavit requested, “authorization to search appellant’s residence for
information related to the listed offenses, in whatever form it may be found,
physical, hard copy or electronic, specifically including any digital devices and
storage media found therein, as more fully described in Attachment A, incorporated
herein by reference, authorization to seize any such items or information found
therein and authorization for the subsequent search of seized digital devices and
storage media.” Attachment A consisted of three pages listing a litany of different
digital devices, components, media, electronic access materials, and types of
electronic evidence that could conceivably be seized and searched. The affidavit
also included Attachment B, detailing the location of appellant’s off-post residence.

       The Federal Magistrate Judge authorized the search on 25 September 2013
incorporating the affidavit by reference. Agents executed the warrant later that day,
seizing several digital storage devices. The only item of evidentiary value recovered
from appellant’s residence was an external hard drive. The hard drive contained




                                         10
HOPKINS—ARMY 20140913

three video-recordings of CBV and one video-recording of ZJEH each naked in the
bathroom.

                          c. Suppression Hearing and Ruling

       Trial defense counsel sought to suppress the videos of CBV and ZJEH based
on a lack of probable cause and particularity contained in the warrant and underlying
affidavit. At the suppression hearing neither party introduced any testimonial
evidence, thereby limiting consideration of the issues to the four-corners of the
warrant, affidavit, and attachments A and B to the affidavit.

       There was no indication that any of the other sworn statements or
investigative files trial counsel asked the military judge to consider for purposes of
determining the motion had been provided to the Federal Magistrate Judge on 25
September 2013 or that the Federal Magistrate Judge had been provided any
information orally for his consideration. In addition, the military judge requested
the parties submit the custodial documents regarding the evidence collected from
appellant’s residence for his consideration. These documents, App. Ex. XIII, show
that a Dell computer and the external hard drive in question were both seized from
the “entertainment center” in appellant’s living room. 8



8
  At the suppression hearing, the parties did not enter any evidence regarding what if
anything was collected from appellant’s residence or where such evidence was
collected from within appellant’s home until the military judge specifically asked for
the custody documents regarding the items sought to be suppressed. In this case,
these documents failed to address the most material piece of information from the
government’s perspective: the fact that the external hard drive on which the
government’s evidence was found was actually connected to a Dell computer found
in the same location as Ms. BL’s description detailed in the affidavit.

Although not presented to the military judge for his consideration on the suppression
motion, at trial the agent clarified “[t]he external hard drive was sitting on top of the
computer” and “it was behind the closed cabinet door, but was connected to the
computer.” This information was only introduced at the trial on the merits and
therefore could not be considered in any analysis of whether or not the military
judge abused his discretion in ruling on the motion to suppress. While this
ultimately does not change the outcome in this case, there are cases where the
connection of one piece of evidence to another or located nearby another that is
clearly supported by probable cause will matter. It is also prudent practice to
remember that application for additional warrants and search authorizations may be
made once more specific information is known.




                                           11
HOPKINS—ARMY 20140913

      After reviewing the law and detailing his findings of fact, the military judge
made the following conclusions:

             It is true that the two girls did not state that they were
             aware of any movies or photographs being taken of them
             [in the bathroom] on those occasions. It is also true that
             Ms. [BL] stated that [appellant] told her he had destroyed
             the computer upon which she discovered the improper
             photos of [ZJEH] as well as the SIM card from his phone
             and that when she entered the residence after he told her
             those things she did not see the computer in its normal
             place. 9 Nevertheless, Ms. [BL] had seen evidence of child
             pornography and child molestation on the accused’s
             computer just weeks before the warrant was issued, there
             was evidence of other similar acts of providing alcohol to
             and molesting [ZJEH] and others in the form of the
             statements from the girls, Ms. [BL] did not see him
             destroy anything, the photos were likely created by one
             digital device and transferred to the computer, and based,
             upon the experience of [the CID agent], people who
             produce and possess child pornography tend to save it on
             other media than just the hard drive of a computer. 10
             Common sense and normal inferences provide a
             substantial basis to believe that the accused saved the
             same pictures or other similar recordings on other
             electronic media and that those and/or the original
             computer itself were still located in his residence.

       The military judge determined the Federal Magistrate Judge had a substantial
basis to determine probable cause to conduct the search. He further held even if
there was not actual probable cause the good faith exception to the exclusionary rule
was satisfied because the CID agent “had an objectively reasonable belief that [the


9
 Ms. BL’s statement that the computer was not in the house after she confronted
appellant was not provided in the affidavit or attachments given to the Magistrate
Judge, but was included in the sworn statements provided by trial counsel for the
military judge to consider on the motion to suppress.
10
  The actual statement in the affidavit asserts “suspects treat their [c]hild
[p]ornographic media as prized possessions and rarely delete or destroy the media.”
The affidavit does not actually mention saving files, copying them, or transferring
them to other media.




                                          12
HOPKINS—ARMY 20140913

Federal Magistrate Judge] had a ‘substantial basis’ for determining the existence of
probable cause and [the agent] objectively relied in good faith on the authorization
(warrant).” Having determined the basis for probable cause, the military judge did
not otherwise address trial defense counsel’s arguments regarding the over-breadth
of the warrant and lack of particularity.

       d. A Substantial Basis for Probable Cause to Search Appellant’s Home

       We are mindful that our review is not to determine whether probable cause
existed anew, but rather we review the information presented to the magistrate to
determine whether the magistrate had a substantial basis for determining probable
cause. Nieto, 76 MJ. at 105. “In evaluating the issuing search authority’s probable
cause finding, we examine: 1) the facts known to the authority when he issued the
warrant and 2) the manner in which he came to know these facts.” Eppes, 2018
CAAF LEXIS, at *13. “Resolution of doubtful or marginal cases should be largely
determined by the preference for warrants, and close calls will be resolved in favor
of sustaining the search authority’s decision.” Id. at *11-12 (citations omitted).

       Here, appellant avers the affidavit supporting the Federal Magistrate Judge’s
search warrant for appellant’s off-post residence did not provide a sufficient nexus
between the alleged crime and the items to be seized because the affidavit contained
generalizations based on the agent’s training and experience. However, the plain
language of Nieto is not quite so narrow. Nieto does not stand for the proposition
that a generalized profile may not be used, but rather a generalized profile itself is
not enough to establish the necessary link of probable cause. 76 M.J. at 106 (“A law
enforcement officer’s professional experience may be useful in establishing such a
nexus. However, a law enforcement officer’s generalized profile about how people
normally act in certain circumstances does not, standing alone, provide a substantial
basis to find probable cause to search and seize an item in a particular case; there
must be some additional showing that the accused fit that profile or that the accused
engaged in such conduct.” (emphasis added) (internal citations omitted)).

       Here, the affidavit clearly establishes the requisite nexus of probable cause to
find evidence of a crime on three specific devices: appellant’s computer; appellant’s
phone; and the phone Ms. BL used, but gave back to appellant sometime near the
end of July, 2013. 11 Paragraph 3 of the affidavit establishes a fair probability of


11
  It is worth noting on 11 September 2013 law enforcement asked Ms. BL for
descriptions of the items and determined they were: possibly a black and gray Dell
tower computer previously attached to the TV in the entertainment center of
appellant’s living room; a black Droid phone, possibly a Razor; and a Verizon
iPhone. Yet, none of these descriptions were provided to the Federal Magistrate

                                                                       (continued . . .)


                                          13
HOPKINS—ARMY 20140913

finding digital evidence on the computer relating to the approximately fifteen
photographs BL stated she saw in mid-June. Further, paragraph 3 also establishes a
fair probability of finding on both phones text messages and call log correspondence
regarding Ms. BL’s accusations to appellant upon her discovery of the photographs,
along with his responses. It is also clear there was a fair probability of finding
additional incriminating evidence on appellant’s phone because the videos of
appellant molesting ZJEH appeared to have been recorded from a phone and
appellant had texted sexual comments to both ZJEH and her friend JA.

       While there was probable cause to search these particular devices for evidence
of a crime, the nexus between the information presented in the affidavit and the
reasonable probability that the devices themselves would be found in appellant’s off-
post residence is a much closer call. Here paragraph 4 of the affidavit establishes
appellant informed Ms. BL that he destroyed both the computer and the SIM card
from his phone. 12 However, it is a reasonable inference that appellant made self-
serving statements on the night Ms. BL confronted him and given the short period of
time between appellant being alerted of the photographs’ discovery and Ms. BL’s
return to the residence it is likely the items were still in the home that evening. The
problem is the time period between this confrontation and the actual search of
appellant’s residence.

       Although the military judge characterized Ms. BL as having seen the
computer “just weeks before the warrant issued,” a period of almost, if not more
than, three months had elapsed. The affidavit establishes Ms. BL saw the
photographs in late June 2013, yet the warrant was applied for and issued on 25
September 2013. Although we disagree with the military judge regarding his
characterization of the time period, we arrive at the same result because of the
profile traits of suspects who have child pornography and the persisting nature of
digital evidence.

       The affidavit underlying the warrant specifically referenced the CID agent’s
training and experience that suspects treat their child pornographic media as prized
possessions and rarely delete or destroy the media. The military judge extended this


(. . . continued)
Judge on 25 September 2017. The failure to include such details would potentially
apply to a good faith analysis. See Mil. R. Evid. 311(c)(3); See also United States v.
Carter, 54 M.J. 414, 419-422 (C.A.A.F. 2001).
12
  The fact that Ms. BL went back into the house on the night she confronted
appellant and personally saw that the computer was gone also was not provided to
the Federal Magistrate Judge.




                                          14
HOPKINS—ARMY 20140913

rationale determining it was a fair inference appellant saved the same pictures or
other similar recordings on other electronic media and that those and/or the original
computer itself were still located in appellant’s residence. Such inferences, if
reasonable, would correct for the staleness of the search and extend probable cause
for the computer to other devices in the home, including the external hard drive on
which the bathroom videos were ultimately found. It is here, this case finds itself
between the circumstances of both Nieto and Eppes.

       Similar to the affidavit in Nieto, there was no information presented in the
affidavit here regarding any type of external hard drive. Indeed, law enforcement
had even less knowledge about the specific device on which the incriminating
evidence was found than in Nieto. In Nieto, even though law enforcement did not
provide any information about a laptop SPC Nieto may have owned to the military
magistrate, at least they actually knew from “somebody” that SPC Nieto previously
had a phone and laptop on his bunk. 76 M.J. at 103. While knowledge of SPC
Nieto’s laptop was “suspect and credited to an unknown source,” it still existed in
some form. Id. at 108. Here, law enforcement had no source of information
regarding the existence of the external hard drive prior to actually conducting the
search. Law enforcement’s knowledge about the extent and types of electronic
devices appellant may have owned was speculative beyond the three items Ms. BL
specifically identified: a Dell tower, a Droid phone, and an iPhone. This lack of
specific knowledge is underscored by the wide net cast in the laundry list of generic
terms of electronic devices in Attachment A to the affidavit for which law
enforcement requested and received authority to search. 13


13
  The terms used in Attachment A of “any digital devices and storage devices
capable of being used to commit, further, or store evidence of the offense listed
above” and “any digital devices capable of being used to facilitate the transmission,
creation, display, encoding, or storage of data…” would have allowed law
enforcement officers to seize a number of different smart devices in appellant’s
home. Yet, the request never explicitly asked for the search and seizure of the
devices known to have contained evidence: the two phones and Dell computer.
While the breadth of the warrant here is justified by the previous transfer of the files
and the connection between appellant’s behavior and the generic profile, law
enforcement and magistrates would do well also to make specific requests rather
than rely on laundry-list templates.

This court recently had occasion to address what constitutes a specific request for
disclosure within the context of discovery. See United States v. Ellis, __ M.J. __,
2018 CCA LEXIS 155, * 21-28 (Army Ct. Crim. App. 27 Mar. 2018) (First, the
request must, on its face or by clear implication, identify the specific file, document
or evidence in question. Second, unless the request concerns evidence in the

                                                                        (continued . . .)


                                           15
HOPKINS—ARMY 20140913

       And yet, in Eppes our superior court upheld a similarly broad search for
“computer hardware, computer software and digital media (e.g., computer
equipment, digital storage devices, cameras, photographs, etc.)” for evidence of
fraud against the government. Eppes, 2018 CAAF LEXIS 202, at *5. This warrant
was upheld because the suspect, Capt. Eppes, had used an email account to
communicate from an electronic device in furtherance of his scheme and clearly
created fraudulent documents on an electronic device. Id. at *15. The court
reasoned that because Capt. Eppes was a law enforcement agent it was likely he used
a device in his home rather than a shared computer at work. Id. at *15-16. It is hard
to reconcile the breadth of this search, where the affidavit did not include what
specific devices were used or that Capt. Eppes even owned a particular device, with
the cautionary note in Nieto of not “providing law enforcement with broad authority
to search and seize all of an accused’s electronic devices and electronic media
merely because the accused used a cell phone in furtherance of a crime.” Nieto, 76
M.J. at 108, n.5.

       However, Eppes does not purport to overrule Nieto, but instead relies on it
with respect to the proposition that “a nexus may be inferred from the facts and
circumstances of a particular case, including the type of crime, the nature of items
sought, and reasonable inferences about where evidence is likely to be kept.” Eppes,
2018 CAAF LEXIS 201, at *12-13 (citing Nieto, 76 M.J. at 106). The CAAF
rejected the generic profile and inference in Nieto about how servicemembers
“normally” store images as outdated. Without a link between the inference that a
transfer of data between the phone and the laptop occurred to SPC Nieto’s actual
behavior, probable cause to seize the laptop was lacking. 76 M.J. at 107. It was for
this reason there needed to be some additional showing that SPC Nieto actually
downloaded images from his phone to his laptop, stored images on his laptop, or
transmitted images from his laptop. Id. This necessary link was present in Eppes.


(. . . continued)
possession of the trial counsel, the request must reasonably identify the location of
the evidence or its custodian. Third, the specific request should include a statement
of the expected materiality of the evidence to preparation of the defense's case
unless the relevance is plain). While such an analysis does not dictate the
constitutional requirements of the particularity clause, it provides a useful rubric for
practitioners as to what should be included in both an affidavit and authorization.
While there is not a direct correlation between the ability to specify and detail the
items and evidence sought and whether a search for such items is supported by
probable cause, the extent to which a drafter can: 1) identify the specific file,
document or evidence in question; and 2) articulate the items’ materiality to the
crime under investigation, certainly bears on our ability to assess whether there was
a substantial basis for an issuing official to conclude probable cause existed.




                                           16
HOPKINS—ARMY 20140913

       In Eppes the CAAF made clear that “without some other incriminating facts, a
search authority cannot reasonably infer that the average servicemember is more
likely to store evidence of criminality on his home computer than on his work
computer.” Eppes, 2018 CAAF LEXIS 202, *16, n.5. The necessary link between
Capt. Eppes’ known use of an electronic device as an instrumentality of the crime
and the likelihood that such a device would be found in Capt. Eppes’ home was “the
specialized knowledge and training about criminal investigative techniques and
where individuals engaged in criminal conduct might secret the fruits and
instrumentalities of their crimes” that was particularized to Capt. Eppes through his
law enforcement background. Id. at *15-16. It was this information specific to
Capt. Eppes that created a fair inference the instrumentalities of his frauds would be
found in his residence.

       Unlike Nieto and like Eppes, the necessary link between a generic profile and
appellant’s actual behavior is present in the facts and circumstances of this case.
Here, the description of the fifteen photographs Ms. BL saw that was included in
paragraph 3 of the affidavit were indicative of appellant producing and possessing
child pornography. This linked appellant’s actual behavior to the generic profile in
the affidavit. Furthermore, the affidavit also included information indicating
appellant had already copied and transferred the files. The affidavit specifically
included Ms. BL’s description that “the pictures appeared to be taken from
appellant’s cell phone and she recognized his hand in them.” As Ms. BL found the
pictures on appellant’s computer, appellant had necessarily transferred the files that
appeared to have been taken with his phone. As a result, appellant’s behavior of
producing images that appeared to be child pornography with one device and his
specific transfer and storage of these images to a separate device linked his behavior
with the general profile that suspects of child pornography treat their child
pornographic media as prized possessions and rarely delete or destroy the media.
Just as in Eppes, together these facts establish that the issuing magistrate judge
could reasonably have inferred, given the nature of the criminal activity under
investigation, that appellant was likely to still have evidence on other devices in his
home. 14 This inference was all the more reasonable with respect to seizing the
external hard drive, which as a device has the singular purpose of storing transferred
information.


14
  Admittedly this inference is based on a mere fifteen months of experience of the
investigating agent, where it is unknown how many and what particular types of
cases the agent investigated. However, unlike the technologically outdated profile
in Nieto concerning how servicemembers “normally” store images from their
cellphones on their laptops, here we find no reason to question the premise of the
profile that suspects of child pornography treat their child pornographic media as
prized possessions and rarely delete or destroy the media. 76 M.J. at 107.




                                          17
HOPKINS—ARMY 20140913

       Lastly, the inferences that can be drawn about digital evidence are
distinguishable from other types of evidence with respect to the potential staleness
of probable cause. Unlike the cocaine in a suspected drug case or the knife in a
suspected murder, digital evidence in a suspected child pornography case has a high
degree of persistence. Unlike the contraband itself in a drug case where the cocaine
is consumed upon use, each use of the files in a child pornography case does nothing
to consume the contraband. Further the ease with which the contraband itself may
be replicated, transferred, hidden, and stored amongst devices renders it more likely
that evidence of the contraband will persist. Even the destruction of digital evidence
is unlike the destruction of physical evidence in that is often kept and is unknown to
the lay user. See generally United States v. Hill, 750 F.3d 982, 987 n.6 (8th Cir.
2014) (“Unallocated space is space on a hard drive that contains deleted data,
usually emptied from the operating system’s trash or recycle bin folder, that cannot
be seen or accessed by the user without the use of forensic software. Such space is
available to be written over to store new information.”) (quoting United States v.
Flyer, 633 F.3d 911, 918 (9th Cir. 2011)); United States v. Seiver, 692 F.3d 774, 776
(7th Cir. 2012) (explaining that when one deletes a file, that file goes into a “trash”
folder; when one empties the “trash folder” the file has not left the computer
because although the “trash folder is a wastepaper basket[,] it has no drainage pipe
to the outside;” the file may be “recoverable by computer experts” unless it has been
overwritten) (citations omitted).

       Thus, despite a nearly three month lapse in time between discovery of the
apparent child pornography on appellant’s computer and the search of his home, it
was a reasonable inference that evidence of child pornography would still be found
because of both the profile traits of suspects who have child pornography and the
persisting nature of digital evidence. Given the Fourth Amendment’s strong
preference for searches conducted pursuant to a warrant and the commonsense
manner in which we are required to interpret affidavits, this inference is one the
issuing judge reasonably could have made. Eppes, 2018 CAAF LEXIS 202, *12-13.
As such, the Federal Magistrate Judge had a substantial basis for finding probable
cause regarding the search of the residence and the military judge did not abuse his
discretion in ruling the warrant issued for the search was supported by probable
cause.

            2. The Particularity Requirements of the Fourth Amendment

       The Fourth Amendment states, “no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularity describing the place to be
searched, and the persons or things to be seized.” U.S. Const. amend. IV. At trial,
the defense suppression motion challenged the warrant in part as being overbroad.
As previously noted, the warrant at issue approves a search for a three-page litany of
digital devices, components, media, electronic access materials, and types of
electronic evidence that could conceivably be seized and searched.



                                          18
HOPKINS—ARMY 20140913

       We review the issue of whether a warrant was overbroad de novo. United
States v. Maxwell, 45 M.J. 406, 420 (C.A.A.F. 1996). The Fourth Amendment
requires warrants to particularly describe the place to be searched and things to be
seized so that the search will be carefully tailored to its justifications. Maryland v.
Garrison, 480 U.S. 79, 84 (1987).

       The CAAF addressed the difficulties in applying Fourth Amendment search
requirements to electronic devices to ensure that such searches are “expansive
enough to allow investigators access to places where incriminating materials may be
hidden, yet not so broad that they become the sort of free–for–all general searches
the Fourth Amendment was designed to prevent.” United States v. Richards, 76 M.J.
365, 370 (C.A.A.F. 2017). The CAAF asserted that “[d]espite the importance of
preserving this particularity requirement, considerable support can be found in
federal law for the notion of achieving a balance by not overly restricting the ability
to search electronic devices.” Id. at 369.

       The particularity requirements of the Fourth Amendment and the overbreadth
of a warrant are intrinsically linked to probable cause. Probable cause determines
the lawful confines of the search and in turn whether the warrant has limited its
authorization to those confines. Here, although a search for appellant’s Dell tower
computer, Droid phone, and iPhone were clearly supported by probable cause, they
were not the only items in appellant’s residence that were likely to contain evidence
of the crimes under investigation. Appellant’s specific behavior of transferring
apparent child pornography that he produced from one device to another within his
home combined with the investigator’s informed opinion that “suspects of child
pornography treat their child pornographic media as prized possessions and rarely
delete or destroy the media,” made it a reasonable inference that digital evidence of
the suspected crimes would be found on other, as of yet, unidentified devices and
media within appellant’s home. Probable cause supported the search of appellant’s
home for other such devices and evidence contained therein, and that is exactly what
the warrant authorized. We therefore do not find the warrant was overbroad and
affirm Specification 3 of Charge I.

                                    CONCLUSION

       The findings of guilty of Specification 2 of Charge I and Charge II and its
specifications are set aside. The remaining findings of guilty are affirmed. The
sentence is set aside. The same or a different convening authority may order a
rehearing on Specification 2 of Charge I and Charge II and its specifications and the
sentence. If the convening authority determines a rehearing on those charges is
impracticable, the convening authority may dismiss the charges and order a
rehearing on the sentence only. If the convening authority determines that a
rehearing on the sentence likewise is impracticable, the convening authority may




                                           19
HOPKINS—ARMY 20140913

reassess the sentence, affirming no more than a dishonorable discharge, confinement
for twenty years, and reduction to the grade of E-1. 15

      Chief Judge BERGER and Senior Judge MULLIGAN concur.

                                       FOR
                                       FOR THE
                                           THE COURT:
                                               COURT:




                                       MALCOLM H.  H. SQUIRES,
                                                      SQUIRES, JR.
                                                               JR.
                                       MALCOLM
                                       Clerk of
                                       Clerk of Court
                                                Court




15
  In any event appellant will remain convicted of rape of a child, indecent act,
wrongfully providing alcohol to ZJEH and JA, and obstructing justice. In
reassessing the sentence we are satisfied that the sentence adjudged, absent the
propensity error, would have been at least a dishonorable discharge, confinement for
twenty years, and reduction to the grade of E-1. See United States v. Sales, 22 M.J.
305, 308 (C.M.A. 1986) and United States v. Winckelmann, 73 M.J. 11, 15-16
(C.A.A.F. 2013). This reassessment being both appropriate and purging the record
as it stands of error does not otherwise limit the sentence that may be adjudged at a
rehearing. See UCMJ, art. 63.




                                         20